Caton, C. J. This was a summary proceeding by motion under the 44th section of the practice act, against the sheriff of Kendall county, for failing to pay over money by him collected on an execution. The proof and even the complaint which is the foundation of the proceeding, fails to show that any money ever actually came to the hands of the sheriff upon the execution. We think the proof satisfactorily establishes that the execution was sent to Cole by the attorney of the plaintiff, and was by Cole handed to the sheriff, who levied upon certain lands, which were bid off by Cole in his own name, and probably assigned by him for his own benefit, but that he never paid to the sheriff any money upon that bid, designing and intending to pay the money directly to the plaintiff or his attorney, and that he did actually pay to the plaintiff’s attorney the greater part of the money called for by the execution. In the view we take of the statute under which this proceeding was instituted, it is unnecessary to inquire whether the sheriff supposed that Cole was the authorized agent or attorney of the plaintiff or not, or whether he was in fact such agent or attorney. Admitting that he knew otherwise and improperly gave Cole a credit upon his bid, and trusted him to pay the amount of the bid to the plaintiff in the execution, still he is not liable for such official misconduct under the statute, but a remedy must be sought upon his official bond or by an action on the case against him. This proceeding against a sheriff is only authorized for failing to return an execution, or failing to pay over money collected upon an execution, and cannot be maintained for failing to collect money upon an execution or for any other official misconduct than that mentioned in the law. The statute is penal in its character, punishing the sheriff with a penalty of twenty per cent, upon the amount of money collected and not paid over, and must be strictly construed. We cannot extend it by construction so as to make it embrace cases not within the expressions of the enactment. As the proof fails to show that the sheriff ever did receive any money on this execution which he failed to pay over, the judgment against him must be reversed. Judgment reversed.